EARNEST PHILLIPS,                                     No. 67087
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent
                EARNEST PHILLIPS A/K/A ERNEST                         No. 67206
                PHILLIPS,
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                  Respondent.

                                     ORDER DISMISSING APPEALS
                            These are pro se appeals from court orders resolving various
                pretrial motions and a court order denying a petition to resubmit
                appellant's pretrial petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County, Kathleen E. Delaney, Judge.
                            No statute or court rule permits an appeal from an order
                denying such motions or resolving such a petition.    See Castillo v. State,
                106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990); Gary v. Sheriff, 96 Nev. 78,
                605 P.2c1 212 (1980) (no appeal lies from an order denying a pretrial
                petition for a writ of habeas corpus). Accordingly, we conclude that we
                lack jurisdiction to consider these appeals, and we
                            ORDER these appeals DISMISSED.




                                           r aguirrer
                                        Pa-94)


                                          '   J.                                      J.
                Douglas       dr                           Cherry



SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1.947A
                    cc: Hon. Kathleen E. Delaney, District Judge
                         Earnest Phillips
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    Feu>